Filed 04/27/21                          Case 20-11992                               Doc 189



                               UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF CALIFORNIA
                                        CIVIL MINUTES
            _____________________________________________________________________
            Case Title: Char Phar              Case No.: 20-11992 - B - 11
            Investments, LLC
                                               Docket Control No. WLC-9
                                               Date: 04/27/2021
                                               Time: 9:30 AM

            Matter: [174] - Motion/Application for Compensation [WLC-9] for
            Sheryl A. Strain, Accountant(s) Filed by Accountant Sheryl A. Strain
            (bsof)

            Judge: René Lastreto II
            Courtroom Deputy: Carina Weed
            Reporter: Not Recorded
            Department: B
            _____________________________________________________________________
            APPEARANCES for:
            Movant(s):
            None
            Respondent(s):
            None
            _____________________________________________________________________
                                        CIVIL MINUTES


           Motion Granted, Resolved without Oral Argument




           The Moving Party shall submit a proposed order in conformance with the
           ruling below.

           This motion was set for hearing on 28 days’ notice as required by
           Local Rule of Practice (“LBR”) 9014-1(f)(1). The failure of the
           creditors, the debtor, the U.S. Trustee, or any other party in
           interest to file written opposition at least 14 days prior to the
           hearing as required by LBR 9014-1(f)(1)(B) may be deemed a waiver of
           any opposition to the granting of the motion. Cf. Ghazali v. Moran, 46
           F.3d 52, 53 (9th Cir. 1995). Further, because the court will not
           materially alter the relief requested by the moving party, an actual
           hearing is unnecessary. See Boone v. Burk (In re Eliapo), 468 F.3d 592
           (9th Cir. 2006). Therefore, the defaults of the above-mentioned
           parties in interest were entered and the matter was resolved without
           oral argument. Upon default, factual allegations will be taken as true
Filed 04/27/21                          Case 20-11992                               Doc 189



           (except those relating to amounts of damages). Televideo Systems, Inc.
           v. Heidenthal, 826 F.2d 915, 917 (9th Cir. 1987). Constitutional due
           process requires that a plaintiff make a prima facie showing that they
           are entitled to the relief sought, which the movant has done here.

           Sheryl A. Strain (“Movant”), the certified public accountant of
           debtor-in-possession Char Phar Investments, LLC (“DIP”), requests
           interim fees of $8,652.00 and costs of $0.00 for services rendered
           from December 1, 2020 through March 5, 2021. Doc. #174. No party in
           interest timely filed written opposition.

           The motion was GRANTED.

           Movant’s employment as an accountant was authorized pursuant to 11
           U.S.C. §§ 327, 330, and 331 on August 17, 2020, effective as to
           services rendered on or after May 13, 2020. Doc. #103; see also WLC-3.
           The order further stated that no compensation was permitted except
           upon court order under § 330(a) and compensation would be at the
           “lodestar rate” for accounting services applicable at the time
           services are rendered in accordance with In re Manoa Fin. Co., 853
           F.2d 687 (9th Cir. 1988). Id. Interim compensation under § 331 was
           permitted if the combined fees and expenses exceeded $5,000.00. Id.
           This Movant’s third interim fee application having previously been
           approved to receive: (a) $11,872.00 on October 20, 2020; (b) $6,356.00
           on January 25, 2021. See WLC-7; WLC-8.

           Movant indicates that she spent 30.90 billable hours at a rate of
           $280.00 per hour, resulting in $8,652.00 in fees for accountant
           services. Doc. #177, Ex. A. Movant did not request reimbursement for
           any expenses.

           Ravinderpaul S. Tut, DIP’s representative, filed a declaration stating
           that he reviewed the fee application and has no objections. Doc. #178.

           11 U.S.C. § 330(a)(1)(A) & (B) permits approval of “reasonable
           compensation for actual necessary services rendered by . . .[a]
           professional person” and “reimbursement for actual, necessary
           expenses.” Movant’s services included, without limitation:
           (1) providing accounting services to the DIP; (2) preparing the
           November, December, and January Monthly Operating Reports;
           (3) reviewing paycheck reports to locate payroll tax deposits;
           (4) preparing budgets and analyzing the budget compared to actual
           expenditures. Docs. #176; #177, Ex. A. The court finds the services
           reasonable and necessary.

           The motion was GRANTED. Movant was awarded $8,652.00 in fees on an
           interim basis under 11 U.S.C. § 331, subject to final review pursuant
           to 11 U.S.C. § 330.
